Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Response to Amendment
In response to the amendments received 8/6/2021: 
Claims 1, 4, and 6-32 are pending in the current application. Claims 19-20, 23 and 27-30 remain withdrawn without traverse. Claims 1 and 7 have been amended. Claim 5 is cancelled. 
The rejection under 35 USC 112 has been overcome in light of the amendment.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
 Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “Mo” is recited twice in line 12 of claim 1 and line 2 of claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 18, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 14, 18 and 32 recite the limitation "the first metal" of the first composition; however, the first metal is not positively recited as being included in the first composition represented by Formula 1 so it is unclear if the first metal is included as M1 of the first composition or if it falls within another composition of formula.  There is insufficient antecedent basis for this limitation in the claim. (For example, claim 32 recites “…the second metal is different from the first metal of the first composition”; however, the first metal is not positively recited as being included in the first composition.) To overcome the above rejections examiner recommends reintroducing the limitation of the first composition including the first metal, or M1 includes the first metal. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon The molar amounts recited for the first composition are broader than those recited in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4, 6-14, 17-18, 21-22, and 24-26 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mori et al. (JP 2013206679 A).
Regarding claim 1, Mori teaches a composite cathode active material comprising: 
	a secondary particle comprising 
	a core comprising a plurality of primary particles and a grain boundary, or buffer layer, between adjacent primary particles and in an interior of the core (P21-26; Fig. 1-4); and 
	a shell on the core, or the grain buffer layer is formed on the surface of the secondary particles (P20. 31-33), 
wherein the plurality of primary particles comprise a nickel-containing lithium transition metal oxide doped with a first metal and having a layered crystal structure (P23), 
	wherein at least one grain boundary, or buffer layer between the plurality of primary particles comprises a first composition represented by Formula 1, or Li2ZrO3 (P31. 41)

Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, Mori teaches the monoclinic crystal structure belongs to the C2/m space group. "Products of identical chemical composition cannot have mutually exclusive properties." MPEP 2112.01 II
Regarding claims 6 and 7, Mori teaches the first composition is Li2ZrO3 (P31. 41). 
Regarding claim 8, Mori teaches the core comprises a first inner region and a second inner region, wherein the first inner region extends from a center of the core to halfway between the center of the core and a surface of the core, and the second inner region extends from halfway between the center of the core and the surface of the core to the surface to core (Fig. 1).
Mori is silent in teaching about 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition; however Mori teaches the grain boundary, or buffer layer, is formed between the primary particles (P21. 26. 33; Fig. 1. 4). 
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Additionally, Mori teaches the same wet mixing method of the instant disclosure with the same temperature and thus the structure of the composite of Mori would be substantially identical to that claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 9, Mori teaches at least one grain boundary between the plurality of primary particles has a substantially rectilinear form (Fig. 1)
Regarding claim 10, Mori teaches at least one grain boundary between adjacent primary particles among the plurality of primary particles, extends in a direction parallel to adjacent surfaces of the adjacent primary particles, and 

Regarding claim 11, Mori teaches the core comprises a first grain boundary and a second grain boundary, and each of the first grain boundary and the second grain boundary are adjacent to a same primary particle, and
 wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the primary particle (Fig. 1-4). 
Regarding claim 12, Mori teaches the core comprises a plurality of grain boundaries amongst the plurality of primary particles, wherein each grain boundary of the plurality of grain boundaries extends in a direction parallel to a surface of an adjacent primary particle, and
wherein each grain boundary of the plurality of grain boundaries extends in a different direction from each other (Fig. 1-4)
Regarding claim 13, Mori teaches an average grain boundary length in a range of about 500 nm (P41; Fig. 3) and an average grain boundary thickness in a range of several nanometers to about 300 nm (P35). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 14, Mori teaches the shell comprises the first composition comprising the first metal (P33-35). 
Regarding claim 17, Mori teaches the shell has a thickness of about 300 nm or less (P35). 
Regarding claim 18, Mori teaches an amount of the first metal in the secondary particles is 0.5% to 3% with respect to total moles of the transition metal and the first metal in the nickel-containing lithium transition metal oxide (P31. 35. 37). 
In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claims 21-22, Mori teaches the nickel-containing lithium transition metal oxide is represented by LizNi-1-x-yCoxMyZrtO2 where 0.10≤x≤0.21, 0≤y≤0.08, 0.97≤z≤1.15, 0.005≤t≤0.03 and M can be selected from at least Mn, V, Mg, Mo, Nb, Ti and Al (P23), which reads on Formula 3 and Formula 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Further while 1+t =/= 1 one of ordinary skill in the art would expect them to have the same properties. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 24, Mori teaches a chemical composition that is near identical to that of the claimed invention. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Therefore, an area of pores in a cross-section of the composite cathode active material of Mori is about 1% or less with respect to the total area of the cross section. 
claim 25, Mori teaches a cathode, or positive electrode comprising the composite cathode active material of claim 1 (P19). 
Regarding claim 26, Mori teaches a lithium battery comprising cathode of claim 25, an anode and an electrolyte between the cathode and the anode (P1-19). 
Claims 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to at least claim 1 above, and further in view of Chun et al. (KR 100752703 B1).
Regarding claim 15, Mori is silent in teaching the shell comprises a second composition comprising a second metal; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition comprising a second metal (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer wherein the second coating layer comprises a second composition with a second metal, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 16, modified Mori in view of Chun teaches the second metal comprises Mn (P118). 
claim 31, Mori teaches the shell comprises a first coating layer that comprises the first composition (P33-35). 
Mori fails to teach the shell comprises a second coating layer which is sequentially stacked on the core on the first coating layer, the second coating layer comprises a second composition; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating, or outer shell, sequentially stacked on the core (P32). 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary (P39-40) and that the second coating layer comprises a second composition (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer comprising the first composition (also taught by Mori) and a second coating layer which are sequentially stacked on the core, wherein the second coating layer comprises a second composition, on the composite cathode active material of Mori, to decrease swelling and improve the lifetime of the material. 
Regarding claim 32, modified Mori in view of Chun teaches the second composition comprises a second metal (P58), and the second metal is different from the first metal of the first composition, Mn (P118).  
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729